Case 2:20-cv-07159-SB Document 21-3 Filed 10/23/20 Page 1 of 3 Page ID #:200




                   EXHIBIT C
     Case 2:17-bk-19548-NB
     Case 2:20-cv-07159-SB Document 21-3 08/11/17
                           Doc 24 Filed   Filed 10/23/20  Page
                                                    Entered    2 of 316:09:04
                                                            08/11/17  Page ID #:201
                                                                               Desc
                             Main Document     Page 1 of 2


1
2
                                                                     FILED & ENTERED
3
4                                                                           AUG 11 2017
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY sumlin     DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12
13   In re:                                         Case No.: 2:17-bk-19548-NB
14   Layfield & Barrett, APC,                       CHAPTER 7
15                                                  ORDER DENYING EMERGENCY MOTION
                                                    FOR APPOINTMENT OF AN INTERIM
16
                                                    TRUSTEE UNDER 11 U.S.C. § 303(g)
17
                                                    Hearing:
18                                    Debtor(s).    Date:      August 8, 2017
                                                    Time:      1:00 p.m.
19                                                  Courtroom: 1545
20
21            This case was commenced with the filing of an involuntary chapter 7 petition on

22   August 3, 2017 by the Dominguez Firm (“Dominguez”), a creditor of the alleged debtor.

23   On August 3, 2017 Dominguez also filed an emergency motion for appointment of an

24   interim trustee under 11 U.S.C. § 303(g) (the “Interim Trustee Motion,” dkt. 3). This

25   court issued an order setting that matter for hearing at the above-captioned time and

26   place (dkt. 8).

27            On August 8, 2017 the debtor filed an opposition to the Interim Trustee Motion

28   (dkt. 17, 18) as well as a motion to convert the case from chapter 7 to chapter 11 (the




                                                   -1-
     Case 2:17-bk-19548-NB
     Case 2:20-cv-07159-SB Document 21-3 08/11/17
                           Doc 24 Filed   Filed 10/23/20  Page
                                                    Entered    3 of 316:09:04
                                                            08/11/17  Page ID #:202
                                                                               Desc
                             Main Document     Page 2 of 2


1    “Motion to Convert,” dkt. 19). At the hearing, the court considered both the Interim
2    Trustee Motion (addressed by this order) and the Motion to Convert (addressed by
3    separate order). Based on the foregoing papers, the other filed papers and records in
4    this case, and the arguments presented at the hearing; and for the reasons stated on
5    the record; and with good cause appearing, it is hereby ORDRED:
6          1. The Interim Trustee Motion is denied.
7                                               ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: August 11, 2017
25
26
27
28




                                                -2-
